Citation Nr: 0335893	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a grade I 
anterolisthesis relative to L4 with pars intraarticular 
fracture; herniated nucleus pulposus L4-5, L3-4; right 
clinical lumbar radiculopathy.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee condition.

3.  Entitlement to service connection for a right knee 
condition.

4.  Entitlement to service connection for hip pain.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 2000 to December 
2000.  The veteran also served in the National Guard from 
July 1997 to January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The knee claims and the back claim 
were readjudicated pursuant to the Veterans Claims Assistance 
Act (VCAA), as they had been previously denied as not well 
grounded in July 2000.      

In September 1998, the RO denied service connection for a 
left knee condition alleged to have occurred in 1997 while on 
active duty for training, finding that a current left knee 
condition did not exist.  In July 2000, the RO denied claims 
by the veteran for entitlement to service connection for a 
left knee condition, as well as service connection for a 
right knee and back condition, which the veteran asserted 
were a result of his left knee condition.  Neither decision 
was appealed by the veteran.    


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1998, the 
RO denied the veteran's claim of entitlement to service 
connection for a left knee condition. 

2.  The evidence received since the RO's September 1998 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 
3.  The veteran does not currently suffer from a diagnosed 
right knee condition.

4.  The veteran does not currently suffer from a hip 
condition.  


CONCLUSIONS OF LAW

1.  The RO's September 1998 decision, which denied a claim of 
entitlement to service connection for a left knee condition, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

2.   New and material evidence has not been received since 
the RO's September 1998 decision, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  

3.  A right knee condition was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003). 

4.  A hip condition was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The veteran was notified of 
this change in the law by a February 2001 letter from the RO.       

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In this regard, the RO's February 2001 letter informed him of 
what evidence was needed in order to establish entitlement to 
service connection and stated that VA still needed the name 
of the person, agency, or company who had relevant records, 
the address of the person, agency, or company, the 
approximate time frame covered by the records, and the 
condition for which he was treated.      

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the February 
2001 RO letter informed the veteran that the law states that 
VA must make reasonable efforts to help him get evidence 
necessary to support his claims, stating further that VA 
would help him to get such things as medical records, 
employment records, or records from other Federal agencies.  
The letter stated, though, that the veteran had to give VA 
enough information about such records to enable VA to request 
them for him from the person or agency that had the records.  
Additionally, the letter stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided such was necessary to make a decision on 
his claim.    

In addition, the statement of the case (SOC), issued in May 
2002, reiterated the above-described duties, stating that 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Here, the veteran has not referenced any records that have 
not been obtained and considered in conjunction with the 
veteran's claims on appeal.  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).     

Since there are no referenced outstanding records, the 
aforementioned decision by the Court of Appeals for the 
Federal Circuit is of no consequence in the instant case.  In 
this regard, it is noted that in December 2002, the veteran 
submitted a statement canceling a hearing, submitted 
additional evidence, and indicated that he wanted his appeal 
continued.  It is noted that in March 2003, the RO informed 
him that the records were being transferred to the Board and 
that he still had 90 more days to submit evidence concerning 
his appeal.  Simply put, although the February 2001 letter 
incorrectly listed the time frame within which he was to 
submit evidence pertinent his claims, more than one year has 
elapsed since the issuance of that letter.  He was informed 
that he needed to submit additional evidence in order to 
substantiate his claims and also of what VA would do to 
assist him in that endeavor.  Thus, to provide notice to the 
veteran at this time that he has an additional one year to 
submit evidence would do nothing more than unnecessarily 
delay appellate consideration of his appeal.  

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

				II.  New and Material Evidence

The RO denied the appellant's claim for service connection 
for a left knee condition in September 1998, and the 
appellant did not appeal within one year of the date of the 
letter notifying him of that denial.  Therefore, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d) (2003).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002).  

Here, the veteran did file to reopen his claim for a left 
knee condition, however, it was denied by the RO.  The matter 
was later readjudicated by the RO subsequent to the enactment 
of the VCAA, but again denied.  The veteran then appealed 
that decision.  The Board must consider the threshold 
question of whether new and material evidence has been 
submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  Therefore, in this case, the Board must determine if 
new and material evidence has been submitted since the RO's 
September 1998 decision.  See 38 U.S.C.A. § 5108.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Here, the veteran's claim was denied on the basis 
that there was no evidence of a current disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's September 1998 
decision includes a DA Form 2173 for active duty for training 
period November 17, 1997 to December 19, 1997, medical 
records from the National Guard, and a VA examination report 
dated in August 1998.  

The DA Form 2173 showed that the veteran was seen on November 
21, 1997 with complaints of left leg pain that started while 
he was on a run.  On December 1, 1997 he was treated for a 
swollen knee and placed on profile.  A December 13, 1997 
report noted that there was no swelling, deformity, or 
redness but that there was some pain to touch and pain on 
movement.   When he was examined later that month it was 
reported that the joint was stable, that there was no 
effusion, and that he had a full range of motion.  X-rays 
noted no fracture.  He was seen in the orthopedic clinic in 
January 1998 where chondromalacia of the patella and patellar 
tendonitis was assessed.
  
The August 1998 VA examination report noted that, upon 
examination, the veteran had a full range of motion of the 
left knee and that there was no painful motion of the left 
knee.  Further, there was no objective evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, or guarding of movement of the left knee.  
He had a negative patellar grinding test on the left knee.  
Additionally, there was no crepitation of the left knee, no 
ankylosis, no leg discrepancy, and no constitutional signs of 
inflammatory arthritis.  The diagnosis was negative 
musculoskeletal left knee.   
	
The evidence received since the RO's September 1998 decision 
includes service medical records (SMR's) which are negative 
for any treatment for, or diagnosis of, a left knee 
condition.  A March 2001 VA spine examination report in which 
it was noted that there was no atrophy of the lower 
extremities.  The report noted decreased right patellar 
tendon reflex plus 1 and decreased left patellar tendon 
reflex plus 2.  Straight leg raise test was positive on the 
right as was the slump test.  The examiner reviewed the 
veteran's claims folder and did not diagnose any knee 
condition.  A VA joints examination report of the same day 
simply refers the reader to the VA spine examination report, 
noting that that report discussed the lower extremities and 
that the veteran stated that he had no other complaints of 
lower extremities.  
   
The Board finds that the evidence submitted in support of the 
veteran's claim since the RO's September 1998 rating decision 
does not provide any evidence of a diagnosis of a left knee 
disability, which was the reason for the RO's denial of the 
claim.  The aforementioned medical evidence was not of record 
at the time of the RO's September 1998 decision, so is "new 
" within the meaning of 38 C.F.R. § 3.156.  However, the 
Board finds that this evidence is not material evidence.  

As stated above, none of this evidence contains a diagnosis 
of a left knee disability.  Accordingly, this evidence does 
not pertain to the evidentiary defects which were the basis 
for the RO's September 1998 decision.  The Board therefore 
finds that the submitted evidence does not bear directly and 
substantially upon the issue at hand, that this evidence is 
not probative of the issue at hand, and is not material.  See 
e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
The claim is therefore not reopened.      

				III.  Service Connection

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In this case, the veteran has claimed that he has a right 
knee disability as due to his left knee which, as is 
illustrated above, is not service-connected.  He also filed a 
claim in January 2001 alleging, inter alia, that he had pain 
in his hips.      

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  
Here, both the SMR's and National Guard medical records are 
completely silent as to any treatment for, or diagnosis of, a 
hip condition.  In regards to the veteran's right knee, the 
only mention of the right knee was in a January 1998 health 
record which noted that the veteran's right knee was 
unremarkable.  As for post-service medical evidence, the VA 
examination reports discussed above are the only relevant 
pieces of evidence.  These do not diagnose any right knee or 
hip conditions.      

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for a right knee 
condition and hip condition.  The veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  Absent evidence of current 
disability, the claimed conditions cannot be service-
connected.  In addition, the veteran was claiming entitlement 
to service connection for his right knee as secondary to a 
his non-service connected left knee.  Under 38 C.F.R. 
§ 3.310(a), in order to be entitled to service connection on 
a secondary basis, the claimed disability must have been 
caused or aggravated by a service-connected disability.  
Here, the veteran's left knee is not service-connected.  
Therefore, service connection for his right knee by this 
means is not permitted.  

Furthermore, VA is not required to obtain medical opinions in 
this case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Federal Circuit held that the veteran is required 
to not only show that he or she is disabled, but also show 
some causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show that the veteran is suffering 
from a current right knee disability or current hip 
disability.  Concomitantly, no causal connection between a 
right knee disability or hip disability and his period of 
military or National Guard service, has been demonstrated.  

The Board has considered the veteran's statements submitted 
in support of his arguments that he has right knee and hip 
conditions that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claims must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a left knee 
disability is denied.

Service connection for a right knee condition is denied.  

Service connection for a hip condition is denied.  


REMAND

In its November 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
back condition, stating that the condition preexisted active 
service and that it was not aggravated by such service.  In 
this regard, the Board notes that the veteran previously 
filed a claim for a back condition, which he claimed was 
secondary to his non-service connected left knee.  The RO 
denied the claim by rating decision in July 2000, stating 
that there was no evidence that he suffered from a current 
back condition.  In his VA Form 9, the veteran stated that 
his condition started in service and that he had never been 
treated for a back condition prior to his military service.  
38 U.S.C.A. § 1111 states that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See also VAOGCPREC 3-2003 (July 16, 2003) (holding 
that to rebut presumption of sound condition under 38 U.S.C. 
§ 1111 VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service and that 
claimant is not required to show that disease or injury 
increased in severity during service before VA's duty under 
second prong of rebuttal standard attaches).    

Initially, the Board points out that the record does not show 
that a back disability was noted at the inception of the 
veteran's active service.  The veteran's SMR's reveal that on 
a medical prescreening form, dated August 9, 2000, the 
veteran checked that he had never had any back trouble.  
Subsequent to his enlistment in August 2000, however, he was 
seen on numerous occasions for complaints regarding his back.  
Records note that the veteran reported hyperextending his 
back while trying to prevent a fall.  An X-ray report dated 
September 27, 2000 revealed a grade I anterolisthesis of the 
L5 relative to the L4 with right pars interarticularis 
fracture at the same level as well as partial lumbarization 
of the right side of S1.  A physical profile dated November 
9, 2000 listed a medical condition of chronic back pain, 
which was noted to have existed prior to service.  Assessment 
on that date was an old L4-L5 pars fracture.  A screening 
note of acute medical care reported that a bone scan was 
negative for activity, which suggested that his back 
condition was not a recent injury.      

The March 2001 VA spine examination report listed diagnoses 
of grade I anterolisthesis L5 relative to L4 with pars 
intraarticular fracture at the same level by X-rays, a 
herniated nucleus pulposus L4-L5, L3-L4 by MRI, and right 
clinical lumbar radiculopathy.  However, the examiner did not 
render an opinion as to the etiology of the veteran's current 
back condition, including whether the condition preexisted 
active duty and, if so, whether or not the condition was 
aggravated by such service.                   

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC for the following 
actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the nature and extent of any 
current low back disability.  The 
examiner is directed to render an opinion 
as to whether the veteran clearly and 
unmistakably had a low back disability 
that (a) preexisted his entry into 
service and, if found to have preexisted 
his entry (b) whether his low back 
condition clearly and unmistakably was 
not aggravated by such service.  All 
indicated tests and X-ray examinations 
should be accomplished.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



